UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 ITEM 1.SCHEDULE OF INVESTMENTS Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2011 Shares Value (Note 1) COMMON STOCKS - 75.23% Consumer Discretionary - 7.81% * Bed Bath & Beyond, Inc. $ CBS Corp. - Cl. B Coach, Inc. Ford Motor Co. Johnson Controls, Inc. McDonald's Corp. The Home Depot, Inc. Yum! Brands, Inc. Consumer Staples - 10.56% HJ Heinz Co. Kraft Foods, Inc. - Cl. A μ Nestle SA PepsiCo, Inc. The Coca-Cola Co. The Procter & Gamble Co. Energy - 8.18% Baker Hughes, Inc. ConocoPhillips Devon Energy Corp. Exxon Mobil Corp. Schlumberger Ltd. * Southwestern Energy Co. Transocean Ltd. Financials - 5.32% American Express Co. BB&T Corp. BlackRock, Inc. Prudential Financial, Inc. Health Care - 9.68% Abbott Laboratories * Biogen Idec, Inc. * Celgene Corp. * Gilead Sciences, Inc. Johnson & Johnson μ Novartis AG μ Teva Pharmaceutical Industries Ltd. (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2011 Shares Value (Note 1) COMMON STOCKS - (Continued) Industrials - 9.55% CSX Corp. $ Emerson Electric Co. General Electric Co. Honeywell International, Inc. The Boeing Co. United Parcel Service, Inc. - Cl. B Waste Management, Inc. Information Technology - 20.05% Accenture PLC - Cl. A * Apple, Inc. * Broadcom Corp. - Cl. A * eBay, Inc. * EMC Corp. * Google, Inc. - Cl. A Intel Corp. International Business Machines Corp. Microsoft Corp. Oracle Corp. QUALCOMM, Inc. Texas Instruments, Inc. Visa, Inc. - Cl. A * Vmware, Inc. - Cl. A Materials - 2.88% EI du Pont de Nemours & Co. The Dow Chemical Co. The Mosaic Co. Telecommunications - 1.20% μ Vodafone Group PLC Total Common Stocks (Cost $4,702,160) EXCHANGE TRADED FUNDS - 4.87% * iPATH S&P hort-Term Futures ETN iShares Russell 1000 Growth Index Fund Total Exchange Traded Funds (Cost $306,934) (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2011 Shares Value (Note 1) SHORT-TERM INVESTMENT - 72.30% § Federated Prime Obligations Fund, 0.20% $ Short-Term Investment (Cost $4,558,529) Total Value of Investments (Cost $9,567,623) - 152.40% $ Liabilities in Excess of Other Assets- (52.40)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield μ American Depositary Receipt The following acronyms are used in this portfolio: ETN - Exchange Traded Note PLC - Public Limited Company Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Consumer Discretionary 7.81% Consumer Staples 10.56% Energy 8.18% Financials 5.32% Health Care 9.68% Industrials 9.55% Information Technology 20.05% Materials 2.88% Telecommunications 1.20% Exchange Traded Funds 4.87% Short-Term Investment 72.30% Total 152.40% (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2011 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $ 4,742,988 $ - $- Exchange Traded Funds - - Short-Term Investment - - Total $ 9,608,845 $ 4,558,529 $- Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2011 Shares or Principal Coupon/ Discount Rate Maturity Date Value (Note 1) CORPORATE BONDS - 26.33% * American Express Credit Corp. 2.750% 9/15/2015 $ * American Express Credit Corp. 7.300% 8/20/2013 * Bank of America Corp. 6.250% 4/15/2012 * BB&T Corp. 4.750% 10/1/2012 * Carolina Power & Light Co. 5.125% 9/15/2013 * Caterpillar Financial Services Corp. 5.450% 4/15/2018 * ConocoPhillips 5.200% 5/15/2018 * Consolidated Natural Gas Co. 5.000% 12/1/2014 * Enbridge, Inc. 5.800% 6/15/2014 * FCB/SC Capital Trust I 8.250% 3/15/2028 * Honeywell International, Inc. 5.400% 3/15/2016 * Lowe's Cos., Inc. 5.400% 10/15/2016 * Principal Life Income Funding Trusts 5.100% 4/15/2014 * Stryker Corp. 2.000% 9/30/2016 * The Bank of New York Mellon Corp. 5.450% 5/15/2019 * The Charles Schwab Corp. 4.950% 6/1/2014 Total Corporate Bonds (Cost $639,949) FEDERAL AGENCY OBLGATIONS - 18.81% * Federal Home Loan Mortgage Corp. 5.000% 3/29/2012 * Federal National Mortgage Association 0.625% 10/25/2013 * Federal National Mortgage Association 3.100% 8/23/2017 Total Federal Agency Obligations (Cost $457,641) PREFERRED STOCKS - 1.18% * JPMorgan Chase & Co. * The Goldman Sachs Group, Inc. Total Prefered Stocks (Cost $28,463) TREASURY NOTES - 30.02% * United States Treasury Note/Bond 2.750% 10/31/2013 * United States Treasury Note/Bond 1.000% 10/31/2016 * United States Treasury Note/Bond 2.625% 8/15/2020 Total Treasury Notes (Cost $728,242) SHORT-TERM INVESTMENT - 59.12% § Federated Prime Obligations Fund, 0.20% Total Short-Term Investment (Cost $1,436,681) (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2011 Value (Note 1) Total Value of Investments (Cost $3,290,976) - 135.46% $ Liabilities in Excess of Other Assets- (35.46)% Net Assets - 100% $ * Non-income producing investment § Represents 7 day effective yield Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ Summary of Investments by Sector % of Net Sector Assets Value Corporate Bonds 26.33% Federal Agency Obligations 18.81% Preferred Stocks 1.18% Treasury Notes 30.02% Short-Term Investment 59.12% Total 135.46% (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2011 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Corporate Bonds $- $- Federal Agency Obligations - - Preferred Stocks 28,692 - - Treasury Notes 729,443 - - Short-Term Investment - - Total $- Crescent Mid Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2011 Value Total Value of Investments $ - Liabilities in Excess of Other Assets - Net Assets $ - ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ J. Philip Bell J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/ J. Philip Bell J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: February 28, 2012 By: (Signature and Title) /s/ Michael W. Nix Michael W. Nix Treasurer and Principal Financial Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund Date: February 28, 2012
